DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an extremely light three-dimensional ribbon” (Claim 8), “a plurality of beards branches” (Claim 8), “inner volume” (Claim 11), “a perimetrical neckband” (Claim 14), “a first face” (Claim 14), and “a second face” (Claim 14), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

"the central areas 11c, 12c" as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
	Claims 2, 5, 11 and 12 are objected to because of the following informalities:  
Claim 2 is objected to as it contains a division sign instead of a hyphen for the range of values:
Claim 2: “in the range of 2÷5 cm”
Claims 5 and 12 are objected to as they contain element number artifacts from the preliminary claim amendments filed on 03/04/2020. The following are suggested to be removed:
Claim 5: “The handmade article (1) according”
Claim 12: “claim 1, wherein said junction means (6)”
Claim 11 is objected to as the elements “included between the side flaps” and “the inner volume” do not have proper primary antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 7 and Claim 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 7, the phrase "or the like" (in the case of Claim 7 – “and/or similar type”) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like" or “and/or similar type”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
The Examiner notes that the following statement from Claim 7 “the Siberian, Tibetan, Canadian, Hungarian and/or similar type” does not give any definition to if the duvets are historically found in those countries of origin or if that materials are sourced from these countries? 
	The term “extremely light” in Claim 8 is a relative term which renders the claim indefinite. The term “extremely light” is not defined by the claim, the specification does not provide a standard for 
The Examiner notes that the following statement from Claim 8 “extremely light three-dimensional ribbon” does not specify what weight extremely light is. The weight could be determined by a certain value or a specific material that is used for the ribbon.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 4 and 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanehara (JP 07204072).
In regards to Claim 1, Kanehara teaches: An improved handmade article of linen and/or bedclothes (1 – Fig. 3, “a suitable bedding as a feather quilt”) comprising at least two padded bedclothes (10 and 20 - see annotated Fig. 3.1 below) items which: 
are facing and opposite each other (Fig. 3); 
are quilted according to modular squares or sectors scheme (14 and 15 – Fig. 7); 
comprise a plurality of inner spacer tabs (40 and 50 – Fig. 3) which are arranged inside said padded bedclothes items (Fig. 3) which are firmly connected with (Fig. 3) and which 
are connected each other through junction means (17/18 – Fig. 6) in such a way as to define, between said bedclothes items at least one hygroscopic interstitial chamber (S – Fig. 3) suitable to increase the breathability and thermoregulation of said article (see note #1 below), 
wherein at least one of said spacer tabs (40 and 50 – Fig. 3) of at least one of said bedclothes items presents one or more through holes (30 - see note #2 below) which place at least two of said quilted squares adjacent each other and belonging to one of said bedclothes items in mutual communication (Fig. 3), so that circulation of air inside at least one of said bedclothes items and/or said interstitial chamber is maximized or optimized (see note #2 below).  
Note #1: “the futon 1 of the present embodiment, as the material of the connecting member 40 and 50, because it uses a highly breathable fabric, warm air that is blown into the interior of the futon 1 can easily pass through the connecting member 40 and 50 can do.”
Note #2: “the futon 1 of the embodiment, as the connecting member 40 and 50, although having a high air permeability fabrics, for example, may be provided with a vent hole with low air permeability fabrics, and further, string, etc. it is also possible to configure by. In short, the warm air blown from the blow port 30 so that it can be introduced into the futon, may have a substantially certain degree of breathability.”

    PNG
    media_image1.png
    492
    943
    media_image1.png
    Greyscale

Annotated Fig. 3.1 from Kanehara

In regards to Claim 4, Kanehara teaches: The handmade article according to claim 1, wherein at least one of said spacer tabs (27/28 – Fig. 6) comprises a movable and flexible portion (1b- Fig. 6), arranged in correspondence of at least one of said through holes (Fig. 4) in such a way as to partly close it (see note #4 below) so as to allow said circulation of said air between said quilting squares (see note #1 above) and prevent accidental and uncontrolled migration of the padding from one to another of said quilting squares (see note #4 below).
Note #4: A suture from Merriam-Webster is defined as “the seam or seamlike line along which two things or parts are sewed or united”
In regards to Claim 9, Kanehara teaches: The handmade article according to claim 1, wherein each of said modular squares or sectors (14 and 15 – Fig. 7) is composed by an upper surface (11 - see annotated Fig. 3.1 above) and a lower surface (21 - see annotated Fig. 3.1 above) spaced apart each other at the opposite ends by a first length (see annotated Fig. 3.2 below) of a value lower (see annotated Fig. 3.2 below) than that one of a second length (see annotated Fig. 3.2 below) which spaces apart the central areas (see annotated Fig. 3.2 below) of said upper surface (11 - see annotated Fig. 3.1 above) and of said lower surface (11 - see annotated Fig. 3.1 above).  

    PNG
    media_image2.png
    412
    600
    media_image2.png
    Greyscale

Annotated Fig. 3.2 from Kanehara
In regards to Claim 10, Kanehara teaches: The handmade article according to claim 9, wherein each of said inner spacer tabs (40 and 50 – Fig. 3) is made of cotton (“as the material of the connecting member 40 and 50, because it uses a highly breathable fabric”) and is applied internally (Fig. 3) at said ends (Fig. 3) of said upper surface and said lower surface of said modular squares or sectors (see annotated Fig. 3.1 above)
In regards to Claim 11, Kanehara teaches: The handmade article according to claim 1, wherein said padded bedclothes items define a single hygroscopic interstitial chamber (S – Fig. 1) which:
is included between the side flaps (see annotated Fig. 3.3 below) of said padded bedclothes items (see annotated Fig. 3.1 above);
extends substantially for the entire dimensions of said side flaps (see annotated Fig. 3.3 below), coinciding with the inner volume defined by said side flaps (see annotated Fig. 3.3 below).  

    PNG
    media_image3.png
    467
    726
    media_image3.png
    Greyscale

Annotated Fig. 3.3 from Kanehara
In regards to Claim 12, Kanehara teaches: The handmade article according to claim 1, wherein said junction means [[(6)]] (17/18 – Fig. 6) are applied to the side flaps of each of said padded bedclothes items (“sewing thread 17 and 18 are sewn over the entire periphery”).
In regards to Claim 13, Kanehara teaches: The handmade article according to claim 1, wherein said junction means (17/18 – Fig. 6) comprise at least one perimetrical seam section (“sewing thread 17 and 18 are sewn over the entire periphery”).  
In regards to Claim 14, Kanehara teaches: The handmade article according to claim 1, wherein junction means (17/18 – Fig. 6) comprise: 
a perimetrical neckband (30 – Fig. 5) provided with a first face facing outwardly (see annotated Fig. 5.1 below) and with a second face facing (see annotated Fig. 5.1 below) said hygroscopic interstitial chamber (see annotated Fig. 5.1 below);
at least two perimetrical seam sections (see annotated Fig. 5.1 below), applied one along the upper edge (17 –  Fig. 5) and the other along the lower edge (18 – Fig. 5) of said perimetrical neckband (30 – Fig. 5).

    PNG
    media_image4.png
    309
    812
    media_image4.png
    Greyscale

Annotated Fig. 5.1 from Kanehara
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanehara (JP 07204072).
In regards to Claim 2, Kanehara teaches: The handmade article according to claim 1, wherein each of said through holes presents a circular profile (“so to form ‘a gap’ having a width” - see note #3 below) having a diameter (L1 – Fig. 4) of a value in the range of 2-5 cm (“This distance L1 is, in this embodiment, approximately 3～10cm, more preferably set to about 5 cm.”, see note #3 below).  
Note #3: The prior art of Kanehara teaches a range of a distance or diameter of 3～10cm, as such the art does disclose values within the range of 2-5cms specifically diameters of 3-5cm. Additionally, a gap could have several shapes with a circular shape been a commonly formed hole opening. As such, adjusting the diameter width to be of a smaller diameter between a specified range of 2-5cm and/or adjusting the hole to be of a different form/shape/size which is desired or expedient is considered a common adjustment and is not considered to be a patentably distinct feature. 
In regards to Claim 3, Kanehara teaches: The handmade  article according to claim 2, wherein said diameter of each of said through holes is equal to 3 cm “This distance L1 is, in this embodiment, approximately 3～10cm, more preferably set to about 5 cm.”, see note #3 above).  
In regards to Claim 5, Kanehara teaches: The handmade article (1) according to claim 1, wherein each of said padded bedclothes items 3includes a fabric envelope (“pouch-like configured side locations”) filled with filamentary elements (“a first futon half a second futon halves, both, houses a cotton” - see note #5 below) suitable to give softness, elasticity, hypoallergenic type, thermoregulation, hygroscopicity, breathability features to each of said padded bedclothes items.  
Note #5: Cotton is a well-known and versatile material that is capable of providing material properties such as the ones listed above from the instant invention (i.e. softness, elasticity, hypoallergenic type, thermoregulation, hygroscopicity, breathability features). 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cotton exhibit the characteristics of softness, elasticity, hypoallergenic type, thermoregulation, hygroscopicity, breathability features, since it has been held to be within the general skill of a worker in the art to select a known material, such as cotton, on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
In regards to Claim 6, Kanehara teaches: The handmade article according to claim 5, wherein said filamentary elements (“a first futon half a second futon halves, both, houses a cotton” - see note #5 above) comprise any of the padding elements selected from the group consisting of duvets (“mounted within the duvet cover (not shown)”), wool, horsehair, feathers (“feathers as batting 13, it is obvious may be filling other types”) and synthetic fibers (polyesters, microfibers and the like).  
In regards to Claim 7, Kanehara teaches: The handmade article according to claim 6, wherein said duvets (“mounted within the duvet cover (not shown)”) are of the Siberian, Tibetan, Canadian, Hungarian and/or similar type (see note #6 below) suitable to absorb the moisture to see note #6 below).  
Note #6: 
Duvets are widely functional and commonly used in different types/styles such as the ones described in the present invention. Kanerahara teaches: “houses a cotton into the pouch-like-configured side locations and, further, since the batting was down”. As such, the filling or batting as described could be of ‘down’, which is broadly interpreted as any form of down. Therefore, the prior art reads on the several forms of down listed (i.e. Siberian, Tibetan, Canadian, Hungarian and/or similar type).
Additionally, the following statement shows one of the features of the material being capable of maintaining thermal insulation properties which is read as maintaining heat and dryness when in use by a user: 
“As can be seen from this result, in the experimental example, immediately after the start of use, in various parts of the bed, the temperature is high. Thus, compared to conventional futon, immediately after the start of use, can be given to the user warm feeling, it was possible to improve the feeling of use as a duvet. Further, as a result as can be seen from, after a lapse of about 30 minutes after the start of use, the Comparative Example and Experimental Example, the temperature of the bed is approximately equal. Thus, according to the futon of this embodiment, after the elapse of a predetermined time, it can give a feeling similar to a conventional futon user.”
Accordingly, to reduce cold air from entering from the neck and the feet to the futon interior, it is possible to maintain the thermal insulation capabilities of the futon.”
In regards to Claim 8, Kanehara teaches: The handmade article according to claim 7, wherein each of said duvets consists of an extremely light three-dimensional ribbon (26 – Fig. 7) which comprises a central core (see annotated Fig. 8.1 from Kanehara below) from which a plurality of beards branches (see annotated Fig. 8.1 from Kanehara below) out suitable to create a multiplicity of air chambers (see annotated Fig. 8.1 from Kanehara below).  

    PNG
    media_image5.png
    428
    551
    media_image5.png
    Greyscale

Annotated Fig. 8.1 from Kanehara

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/30/2021